          Case 4:20-cv-05309-PJH Document 97 Filed 10/20/20 Page 1 of 3



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com

 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org

13   [Additional counsel listed on signature page]

14   Co-Lead Class Counsel

15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
20   similarly situated,                             PLAINTIFFS’ RESPONSE TO CLASS
                                                     MEMBER TONY JUSTICH’S LETTER
21                     Plaintiffs,                   REQUESTING CASE DOCUMENTS
22   v.

23   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.
                                                                PLAINTIFFS’ RESPONSE TO TONY JUSTICH’S
                                                                  LETTER REQUESTING CASE DOCUMENTS
     2052304.1                                                                  CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 97 Filed 10/20/20 Page 2 of 3



 1               On October 13, 2020, the Clerk filed on the docket a letter from a Class Member, Tony

 2   Justich, requesting a copy of the initial complaint and the Court’s September 24, 2020 class

 3   certification and preliminary injunction order. See Dkt. No. 95. Class Counsel will mail Mr.

 4   Justich a copy of these documents, in addition to a copy of the Court’s October 14, 2020

 5   summary judgment order, at no charge.

 6   Dated: October 20, 2020                   Respectfully submitted,
 7

 8                                             By: /s/ Kelly M. Dermody
                                                      Kelly M. Dermody
 9
                                                  Kelly M. Dermody (SBN 171716)
10                                                Yaman Salahi (SBN 288752)
                                                  Jallé Dafa (SBN 290637)
11                                                LIEFF CABRASER HEIMANN
                                                   & BERNSTEIN, LLP
12                                                275 Battery Street, 29th Floor
                                                  San Francisco, CA 94111-3339
13                                                Telephone: 415.956.1000
                                                  Facsimile: 415.956.1008
14                                                kdermody@lchb.com
                                                  ysalahi@lchb.com
15                                                jdafa@lchb.com
16                                                Eva Paterson (SBN 67081)
                                                  Mona Tawatao (SBN 128779)
17                                                Christina Alvernaz (SBN 329768)
                                                  EQUAL JUSTICE SOCIETY
18                                                1939 Harrison St., Suite 818
                                                  Oakland, CA 94612
19                                                Telephone: 415-288-8703
                                                  Facsimile: 510-338-3030
20                                                epaterson@equaljusticesociety.org
                                                  mtawatao@equaljusticesociety.org
21                                                calvernaz@equaljusticesociety.org
22                                                Lisa Holder (SBN 212628)
                                                  Law Offices of LISA HOLDER
23                                                Equal Justice Society, Of Counsel
                                                  P.O. Box 65694
24                                                Los Angeles, CA 90065
                                                  Telephone: 323-683-6610
25                                                lisaholder@yahoo.com
26                                                Co-Lead Class Counsel
27

28
                                                                     PLAINTIFFS’ RESPONSE TO TONY JUSTICH’S
                                                      -1-              LETTER REQUESTING CASE DOCUMENTS
     2052304.1                                                                       CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 97 Filed 10/20/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE

 2               I hereby certify that on October 20, 2020, I caused the foregoing to be electronically filed

 3   and served with the Clerk of the Court using the CM/ECF system to all parties of record.

 4
                                                          /s/ Kelly M. Dermody
 5                                                            Kelly M. Dermody
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        PLAINTIFFS’ RESPONSE TO TONY JUSTICH’S
                                                        -2-               LETTER REQUESTING CASE DOCUMENTS
     2052304.1                                                                          CASE NO. 4:20-CV-5309-PJH
